AO 450 (GAS Rev 10/03)Judgment in a Civil Case

 

United States District Court
Southern District of Georgia

CONN[E L. WINDHAM,

Plaintiff,
JUDGMENT IN A CIVIL CASE

V. CASE NUMBER; 5116'€\/-83

WILLIAM P. BARR, in his official capacity
as Attorney General of the United States,

Defendant.

m Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury

has rendered its verdict.

m Decision by Coul‘t.This action came before the Court. The issues have been considered and a decision has been

rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with this Court's Order dated March 28, 2019, Defendant's Motion for Sumrnary
Judgment is granted As such, sunnnaiy judgment is granted to Defendant on PlaintifPS
Title VII action for retaliatory transfer and for retaliatory hostile work environment

This case stands closed.

 

 

 

 

Approved by:
March 28, 2019 Scott L. Poff
Date Clerk

GAS Rev 1011/03

»Qw~ irl/UWWQD

(By) Deputy Clerk

 

